Citation Nr: 0433056	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-08 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151 based on Department of 
Veterans Affairs hospital care from June 26, 1992, to July 
10, 1992.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel
INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946.  He died in July 1992.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In March 2004, the appellant testified at a hearing before 
the undersigned Acting Veterans Law Judge.  

The appellant's motion has been granted to advance the case 
on the docket.  


FINDINGS OF FACT

1.  In a November 1997 decision, the Board denied the 
appellant's claim for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death due to VA hospital care from June 26, 1992, 
to July 10, 1992. 

2.  On appeal of the Board's decision to the United States 
Court of Veterans Appeals, now the United States Court of 
Appeals for Veterans Claims (Court), the appeal was 
dismissed.  

3.  Evidence received since the November 1997 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the case when viewed in 
conjunction with the evidence previously of record.  


CONCLUSIONS OF LAW

1.  The Board's November 1997 decision, denying dependency 
and indemnity compensation benefits for the cause of the 
veteran's death under 38 U.S.C.A. § 1151 due to VA for 
hospital care from June 26, 1992, to July 10, 1992, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2004).  

2.  New and material evidence sufficient to reopen the claim 
for dependency and indemnity compensation benefits for the 
cause of the veteran's death due to VA hospital care from 
June 26, 1992, to July 10, 1992, under 38 U.S.C.A. § 1151 has 
not been presented, and the requirements to reopen the claim 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided pre-adjudication VCAA notice by 
letter in May 2001.  The RO informed the appellant of the 
type of evidence needed to substantiate the claim, namely, 
new and material evidence, not previously considered, which 
was relevant to the issue and which was so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The appellant was also informed to identify any 
additional evidence and VA would assist her in obtaining it.  
She was asked to submit the evidence within 60 days. 

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Prinicipi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.  For these 
reasons, further VCAA notice is not required. 
Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the appellant has not identified 
any additional evidence and as there is otherwise no 
outstanding evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Evidence Previously Considered 

In a November 1997 decision, the Board denied the appellant's 
claim for dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death due to VA hospital care from June 26, 1992, 
to July 10, 1992.  

In reaching its determination, the Board reviewed the 
veteran's medical records prior to and those pertaining to 
the June 26, 1992, to July 10, 1992, VA hospitalization, the 
statements of the appellant concerning VA care of the 
veteran, lay statements from individuals who attested to 
incidents that occurred during the veteran's VA 
hospitalization, and the appellant's testimony. 

The basis for the decision was that there was no competent 
evidence, lay or medical, that any action or omission by VA 
during the veteran's hospitalization from June 26, 1992, to 
July 10, 1992, caused or hastened his death.  

The appellant appealed the Board's November 1997 decision to 
the Court, which, by Court order dated in January 1998, 
dismissed the appeal.  The Board's decision is therefore 
final.  



The Standard to Reopen the Claim

In April 2001, the RO received the appellant's current 
application to reopen the claim for DIC benefits.  Although 
the Board's November 1997 decision is final, if new and 
material evidence is presented with respect to the claim, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273, 282-83 (1993).  

Additional Evidence Presented 

The evidence submitted subsequent to the Board's November 
1997 final decision consists of:  (1) a copy of a May 1997 
statement of C.W.O.; (2) a copy of an April 1992 CT report; 
(3) a June 1999 statement from the Director of the Beckley VA 
Medical Center (VAMC), where the veteran was hospitalized; 
(4) a copy of the October 2000 report by the Senior Medical 
Investigator of VA's Office of the Medical Inspector; (5) the 
minutes of a meeting among the Chief of Staff of the Beckley 
VAMC, the principal health care providers, the appellant, and 
the appellant's friend, which was convened in February 2002; 
and, (6) the appellant's testimony. 

Item (1).  The 1997 statement of C.W.O., attesting to the 
veteran signing a form that he did not want life support is 
cumulative evidence as the statement is similar to the 
November 1995 statement by C.W.O., which the Board had 
previously considered and referred to in its November 1997 
decision.  For this reason, the evidence is not new and 
material. 

Item (2).  A copy of an April 1992 CT report shows a normal 
scan of the head with a clinical history of carcinoma of the 
kidney.  The clinical history of kidney cancer is cumulative 
evidence as the presence of kidney cancer had already been 
established by a report of VA hospitalization in February and 
March 1992, which the Board considered and referred to in its 
November 1997 decision.  Although the normal CT scan was 
relevant to the care of the veteran, the evidence by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. For these reasons, the 
evidence is not new and material.  

Item (3).  In a June 1999 statement, after a review of the 
veteran's medical record, the Director of the Beckley VA 
Medical Center, where the veteran was hospitalized, reported 
that the medical staff attempted to provide the best medical 
intervention and pain management needed to treat the 
veteran's advanced and widespread cancer.  The Director also 
reported that the surgical pinning of the pathological 
fracture of the veteran's right arm was done to stabilize the 
fracture and control the pain and the treatment itself was 
not to affect the malignant disease.  As this evidence 
opposes, rather than supports the claim, it is not new and 
material evidence. 

Item (4).  In the October 2000 report, the Senior Medical 
Investigator of VA's Office of the Medical Inspector stated 
that the Office conducted an independent review of the 
veteran's records from 1990 to 1992.  In the report, the 
Senior Medical Investigator concluded that the veteran had 
received good care for his cancer, the first sign of which 
was right arm pain, where the cancer had spread.  He 
indicated that interferon was the appropriate medication.  As 
this evidence opposes, rather than supports the claim, it is 
not new and material evidence. 

Item (5).  The minutes of a meeting among the Chief of Staff 
of the Beckley VAMC, the veteran's principal health-care 
providers, the appellant, and the appellant's friend, which 
was convened in February 2002, discloses that the appellant 
raised several issues relating to the veteran's care by VA, 
namely, why was not kidney cancer found earlier, when the 
veteran complained of arm pain after a flu shot in 1991 and 
an X-ray of the arm was taken, and why was not kidney cancer 
directly treated or the cancerous tissue removed.  She also 
questioned whether the veteran properly received interferon. 

The Chief of Staff explained that the X-ray may not have 
covered the area, where the cancer had spread.  As for the 
treatment of kidney cancer, the primary care physician 
explained that there was no cure for kidney cancer and the 
treatment was to relief pain, not to cure the disease.  The 
physician stated that whether or not interferon was given it 
would not have made a difference in whether the veteran 
survived.  As this evidence opposes, rather than supports the 
claim, it is not new and material evidence.

Item (6).  In statements and in her testimony, the appellant 
raised essentially the same concerns she expressed in the 
meeting with the medical staff of the Beckley VAMC.  Where as 
here the issue is proper hospital care, credible medical 
evidence is required to support the claim.  As a layperson, 
the appellant is not qualified to express an opinion that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 


App. 492, 494-5 (1992) (holding that laypersons are not 
competent to draw medical conclusions).  For this reason, the 
appellant's statements and testimony are not material.  

As the claim was previously denied by the Board in November 
1997 because there was no evidence that the veteran died 
because of VA hospital care, and, as the additional evidence 
does not tend to prove the merits of the claim, the Board 
concludes that new and material evidence has not been 
presented to reopen the previously disallowed claim. 


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1151 based on 
Department of Veterans Affairs hospital care from June 26, 
1992, to July 10, 1992, is denied.  



____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



